 fd1i;F,I•l1ijl-15OilNATIONAL LARQ'1 I1E:LRTTOj,,TBOARD(b) Sign and mail copies of said notice to the Regional Director for Region I forposting by United Airlines, if willing, at its ticket offices at the Statler-Hilton Hoteland at 8 Federal Street, both m Boston, Massachusetts, and by The Gieat Atlantic &Pacific Tea Co., if willing, at its retail store at 168 Massachusetts Avenue, Boston,Massachusetts.(c)Notify the Regional Director for Region 1, in writing, within 20 days fromthe date of the receipt of this Decision, what steps the Respondent has taken to com-ply herewith 42It is further recommended that the complaint be dismissed insofar as it alleges thatRespondent engaged in, and induced or encouraged individuals employed by United,A & P, or other persons engaged in commerce or in industries affecting commerce toengage in,strikes or refusals in the course of their employment to use manufacture,process, transport, or otherwise handle or work on goods, articles, materials, or com-modities, or to perform services, with an object of forcing or requiring United, A & P,or such other persons to cease doing business with University.+- If this Recommended Order Is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 1, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL 254, BUILDING SERVICE EMPLOYEES INTERNA-TIONAL UNION, AFL-CIO, AND TO UNITED AIRLINES AND THE GREAT ATLANTIC &PACIFIC TEA CO.Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify you that:WE WILL NOT threaten, restrain, or coerce United Airlines, The Great Atlantic& Pacific Tea Co., or any other employer or person engaged in commerce or inan industry affecting commerce, where an object thereof is to force or requirethem to cease doing business with University Cleaning Co.LOCAL 254, BUILDING SERVICE EMPLOYEESINTERNATIONAL UNION, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts, TelephoneNo 523-8100, if they have any question concerning this notice or compliance with itsprovisions.Local Union 124 of The International Brotherhood of ElectricalWorkers,AFL-CIOandThe Kansas City Star Company.CaseNo. 17-CD-60.March 1, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the National LaborRelations Act, as amended, following a charge filed on July 22, 1964,by The Kansas City Star Company, herein called the Employer,alleging a violation of Section 8 (b) (4) (ii) (D) by Local Union 124of the International Brotherhood of Electical Workers, AFL-CIO,herein called the IBEW or Electricians.Pursuant to notice, ahearing was held on November 16, 17, and 18, 1964, at Kansas151 NLRB No. 36. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 124351City,Missouri, beforeHearing OfficerWilliam J. Cassidy.Allparties appeared at the hearing 1 and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to adduceevidence bearing on the issuse.The rulings of Hearing OfficerCassidy made at the hearing are free from prejudicial error andare hereby affirmed.Thereafter, both the IBEW and Kansas CityTypographical Local Union No. 80, herein called the ITU, filedbriefswhich have been duly considered by the National LaborRelations Board.Upon the entire record in the case, the Board 2 makes thefollowing findings:I.THE BUSINESS OF THE EMPLOYERThe Employer, a Missouri corporation, is the publisher of morn-ing and evening newspapers in Kansas City, Missouri.During1963, the average daily circulation of the newspapers was in excessof 600,000 copies, of which approximately 31 percent was distributedto points outside the State of Missouri. In addition, the Employerpurchased raw materials valued in excess of $1,000,000 from sourcesoutside the State.Accordingly,we find that the Employer isengaged in commerce within the meaning of the Act, and that itwill effectuate the purposes of the Act to assert jurisdiction herein.H. THE LABOR ORGANIZATIONS INVOLVEDThe IBEW and the ITU are both labor organizations withinthe meaning of Section 2 (5) of the Act.III.THE DISPUTEA. The work at issue, background factsThe Employer maintains a composing room on a two-shift basisto service both newspapers.The composing room is located onthe third floor of the newspaper plant and employs approximately325 compositors, operators, and machinists under the supervisionof the composing room foreman.For many years the composingroom housed 45 linecasting machines, herein also referred to asLinotype, 2 Ludlow machines, 5 proof presses, and an undisclosednumber of material casting machines.These machines are drivenby electrically powered motors. In addition, the Linotype machinescontain other electrical component parts as switches, lights, and1Both the International Typographical Union,AFL-CIO, and Kansas City TypographicalLocal Union No. 80, intervened and were representedby counselat the hearing.2Pursuant to the provisions of Section3(b) of the Act,the Board has delegated itspowers in connection with this case to a three-member panel[Members Fanning, Brown,and Jenkins]. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDfuses, andelectronically activated "pot" controls whichserve tomaintainthe proper temperature of theleadin the metal potsused in the castingof type.The maintenance and repair of the mechanical equipment hasbeenthe function and responsibility of the composing room machin-ists.The maintenance and repair of the electrical equipmentin thecomposingroom has always been, withperhaps some minorexceptions, the responsibility of a groupof maintenance electricians.3It appears to have been the practice for the composing roommachiniststo attempt initial repairs, but if the part repaired con-cerned electrical equipment it was the machinists' custom to call foran electrician.Composing room machinists were stationed at alltimes in the composing room whereas the electricians, whose worktook them to allareas ofthe plant, were stationed in the subbasementof thepremises.This practice of having electrical maintenance andrepairsperformed by electricians applied to certain electronicallycontrolledTeletypesetterswhich the Employer introduced in itsplant in 1950.However, there is no evidence that any dispute arosewith respect to such division of the work.Although the ITU, which represented the composing roomemployees, including the composing room machinists,4 has main-tained contractual relations with the Employer for the past 70years, it has never sought certification as the bargaining representa-tive.The most recent contract between the Employer and the ITU,effectiveOctober 1, 1962, has defined its work jurisdiction as:Composing room Machinists shall continue the present practiceof servicing and maintaining all composing room machines,including . . . all other devices pertaining to the operation oftheTeletypesetter andAutosetter . . . except those whichbecause of their nature must be serviced by other trainedpersonnel.The IBEX', on the other hand, was certified by the Board in 1953as the bargaining representative for all electricians performingelectrical maintenance work throughout the Employer's plant. Aftercertification, the Employer entered into contractual relations withthe Electricians and its current contract provides that "all electricalapparatusin operation for the plant shall be covered with suf-ficient electrical maintenance men to properly care for same whilein operation."The maintenance work in the composing room con-tinued to be divided between the ITU machinists and the electricians,sThere is evidence that one ITU machinist possessed the ability to, and did onoccasion,maintain the pot controls.4A different group of machinists, located in the Employer'smaintenance departmentand represented by the International Association of Machinists,are employed to main-tain machinery outside of the composing room. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 124353the former concerned principally with the mechanical maintenanceand repair, and the electricians with the maintenance and repairof all electrical and electronic controls, motors, switches, lights,fuses, and related items.This division of work continued undis-turbed until November 1962 when the Employer, on the demand ofthe ITU, permitted the ITU machinists to undertake certain rela-tivelyminor adjustments and repairs on some new equipment. Itappears that in May 1962, the Employer purchased and installedin its composing room, five Fairchild Teletypesetters and four StarAutosetters, the latter being a more sophisticated installation which"reads" the type through a reading head and electrically operatesthe keyboard of the linecasting machine.This equipment differsfrom old-fashioned Linotype machines by the presence of vacuumtubes, transistors, solenoids, diodes, and removable panels or boardscontaining involved wired or printed electronic circuits.As a result of the assignment of maintenance work on electronicequipment to the ITU machinists, the IBEW on February 8, 1963,filed a grievance which was not resolved after conferences betweentheEmployer and each union.The ITU continued to assertjurisdiction over the maintenance work on the new equipment,and on May 3, 1963, the Employer confirmed the ITU's claim tothe work by a written assignment thereof .5 By virtue of the assign-ment the ITU machinists have performed exclusively the day-to-daymaintenance functions on the eight Autosetter consoles such asremoving the circuit boards for cleaning, making minor adjustmentsin and repairing defective boards with spare ones, and the cleaningand replacing of reader heads.However, because of what appearsto have been a limitation of electrical skills, whenever a curcuitboard burned out or requireda majoroverhaul the work was per-formed by Maintenance Foreman Betts, a qualified electrician.65 The Employer's assignment reads,in pertinent part,as follows:..the maintenance of all Composing Room equipment-even though it is electroni-cally activated-isassigned to the Typographical Union Machinists..Typographical Union jurisdiction over electronic equipment is confined to thatequipment which produces type or substitutes therefore and . .. does not permitexpansion of such jurisdiction beyond the Composing Room....this assignment of work shall in no way interfere with the company'srightto call in electricians or outside help in the event the Typographical Union Machinistsare unable to perform any maintenance duties.Betts served both as the Employer'smaintenance foreman and as the manufacturer'srepresentative-servicemanThe record testimony, however, is in conflict regarding thenecessity for Betts to perform this work.Thus, ITU Head Day-Shift Machinist Chatfieldtestified that although machinists were capable of performing the work, they were notpermitted to do so for fear of damaging the printed circuit panels thereby voiding themanufacturer's guarantee.Betts' testimony,on the other band, clearly implied that therepair or replacement of transistors and component parts of the printed circuit boards waselectricians'work, and that the only reason he performed it personally rather than assign-ing an electrician was to avoid any further disputes.783-133-66-vol. 151-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, the record also shows that consistent with the earlierpractice the maintenance electricians were permitted to continueperforming electrical service on motors, switches, lights, fuses, andpot controls of the older linecasting equipment.The dispute rested there until the summer of 1963 when theEmployer purchased and installed additional Teletypesetters, Auto-setters, and new electronically controlled photocomposition equip-ment called Linofilm.7The maintenance of this equipment was,under the terms of the Employer's work assignment of May 3,turned over to the ITU machinists.8On July 14, 1964, during aconference on another matter, the IBEW again raised the questionof the assignment of the electrical maintenance to the ITU machin-ists.It is not disputed that on this occasion IBEW BusinessRepresentative Stack told the Employer that "unless the [electricalmaintenance] work was returned immediately upon the terminationof the existing contract there would be a banner around Eighteenthand Grand." sThereupon the Employer, on July 22, 1964, filed acharge against the IBEW alleging a violation of Section 8 (b) (4)(ii) (D) of the Act.B. Contentions of the partiesThe ITU contends that its work claims are limited and thatthe jurisdictional dispute herein is confined to, and exists onlywith respect to, the electrical maintenance of the Autosetters andLinofilm machines, which were the sole subject of the IBEWgrievances.It supports its claim to the work on such grounds asefficiency, skills, area, and industry practice, and the fact of theEmployer's assignment. It also contends that the IBEW certifica-tion in 1953 predated the invention of the machines involvedherein and could not therefore have contemplated the presentdispute 10The IBEW, on the other hand, bases its claim to the contestedwork on the Board's certification of a unit of employees possessingand exercising general electric skills, its collective-bargainingagreements, the Employer's past practice, the electricians' superior7Unlike the Autosetter,which is attached to and activates Linotype equipment,Linofilmis a different method for producing type. It consists of a keyboard and a completely auto-matic photo unit which converts electronic tape emanating from the keyboard into anegative upon which printed characters appear.The negative is then developed intoa positive,and the resulting product is "cold type"which is a substitute for hot metaltype such as that produced by Linotype.8The record evidence shows that in addition to the maintenance work performed bythe ITU machinists,a representative of the manufacturer of Linofilm serviced the Em-ployer's equipment on a regular basis.8 The site of the Employer's newspaper plant10 As to the other composing room equipment, the ITU concedesin itsbrief that it iswilling to follow the Employer's long-established practice of having ITU machinistsinitiatemaintenance work and, when necessary,call for an electrician to perform elec-tricalmaintenance. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 124355skills, and the matter of efficiency. It further argues in effect thatthe Employer's assignment of the disputed work to the ITU was notbased on objective factors, but on the ground that the Employerhas more to fear from a work stoppage affecting 325 composing roomemployees than one affecting only 9 electricans.Although the Employer had assigned the work in dispute to theITU, it has indicated both at the hearing and in a letter to theBoard that it now maintains a neutral position regarding themerits of the dispute.C. Applicability of the statuteBefore the Board proceeds with a determination of disputepursuant to Section 10(k) of the Act, it must be satisfied that thereis reasonable cause to believe that Section 8(b) (4) (D) has beenviolated.The uncontradicted record testimony shows that on July 14,1964, IBEW Business Representative Stack made remarks whichtheEmployer reasonably construed as a threat to picket theEmployer upon the termination of the current contract unlessthe Employer assigned the electrical maintenance work on thecomposing room equipment to IBEW members. In such circum-stances,we find that there is reasonable cause to believe that aviolation of Section 8 (b) (4) (D) has occurred and that the disputeis properly before the Board for determination under Section 10(k)of the Act.D. Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of the disputed work after giving consideration to variousrelevant factors, and the Board has held that its determinationin a jurisdictional dispute is an act of judgment based upon commonsense and experience in balancing such factors.1'1.Certification; contract; and Employer's past practiceAs noted, the IBEW was certified in 1953 to represent a unit of allmaintenance electricians employed by the Employer, and the sub-sequent contracts between the Employer and IBEW provide forthe maintenance by electricians of "all electrical apparatus in opera-tion for the plant."The ITU contract, on the other hand, apartfrom the disputed assignment, does not specifically grant the workin issue to the ITU machinists; on the contrary, it excludes fromITU jurisdiction those devices "which because of their nature mustbe serviced by other trained personnel."Furthermore, it is clearthat it was the established practice, before and since the IBEW'sU InternattionalAssociationofMachvnists,LodgeNo. 1743, AFL-CIO (J. A. JonesConstruction Company),135 NLRB 1402. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDcertification, for electrical' and electronic maintenance work to beperformed by the IBEW electricians and that such practice per-sisted until November 1962 when the ITU first asserted a claimto the performance of a substantial portion of the electrical andelectronic maintenance of composing room equipment. In the lightof the foregoing, we find that the factors of Employer's pastpractice, the certification, and the contracts favor the IBEW's claimto the work.2.The skills and work involvedIt is clear from the record that the ITU machinists had little,if any, skill or experience with respect to the maintenance andrepair of electrical components prior to the introduction of theelectronic equipment in question.However, in anticipation of theEmployer's assignment, the ITU instituted specialized trainingprograms for its membership in order to overcome this deficiency.Thus, the ITU provided an electronics course for 2 machinists, a4-week course in Linofilm circuitry in Kansas City for 6 of theEmployer's 17 ITU machinists, and 6 days of additional trainingon Linofilm maintenance for the Employer's 2 leadmen machinistsat the ITU's training school in Colorado Springs, Colorado.Asa result, the machinists have attained a measure of proficiencyin the use of such instruments as oscilloscopes and amp-ohmmeterswhich are utilized in detecting electrical troubles.In addition,ITU Representative Cremonesi pointed out that proper maintenanceof the equipment in question also requires a printer's skill andknowledge of the printing process in order to locate the source ofdifficulty, and that the machinists alone possess such knowledge.The maintenance electricians, on the other hand, acquired therequisite electronic skills as part of the IBEW's apprenticeshipprogram.The record shows that they have maintained and repairedall other electronic devices utilized by the Employer in other partsof the plant, devices which are comparable in complexity to thosein the composing room,12 and, that they are equally capable ofhandling the electrical maintenance work on the present equipmentin the composing room.While the evidence also shows that ITUmachinists have been able to handle most of the Linofilmmainte-nance work, the record discloses that thus far the Linofilm hasrequireda minimumof electronic maintenance and, further, thata representative of the Linofilm manufacturer regularly inspectsand maintains the equipment.Moreover, with respect to the Auto-setter,the record evidence shows that the maintenance dutiesv Among such devices is thehurletronwhich controls color in the presses,the con-trollerof the paper conveyor,thestar-himachine on the stereotype,theheisterson thepresses, thepalter systemon the large presses,and thecounter-stackersin the mailingroom. INT'L BROTHERHOOD ELECTRICAL WORKERS, LOCAL 124357performed by ITU have been limited to the cleaning and replacingof components, circuit panels, and reader heads, whereas malfunc-tions of equipment that could not be overcome by simple repairsand required a redesign or substantial modification of the circuitpanels had to be assigned to electricians with an understandingof electronic circuits.13WWTe find from the foregoing and the entirerecord that the factor of skill favors the electricians.3.Industry and area practiceThe record testimony establishes that at least four companiesin the Kansas City area use Linofilm and have ITU membersperforming maintenance work thereon.Further -testimony showsthat several other companies including newspapers throughout theNation use Linofilm or similar equipment, all of whom also employprinter-machinists to maintain them.However, the evidence failsto show whether ITU members exclusively maintain and repairthe equipment, and have always done so, or whether resort is hadon occasion to maintenance electricians.Furthermore, no evidencewas adduced to show that ITU machinists also perform the mainte-nance and repair on such other essential electronic -equipment asthe Teletypesetter or Autosetter.Thus, while there is some evidenceof area and industry practice utilizing ITU members with respectto the Linofilm, we cannot consider it as conclusive insofar asthe scope of the present dispute is concerned.We therefore findthat the factor of industry and area practices does not favor theITU in any substantial respect4.Efficiency of operationsThe ITU contends that since the machinists alone possess suf-ficient skills to maintain completely the electronic composing roomequipment, the Employer's assignment results in a more efficientmaintenance operation.It further asserts that, while machinistsare stationed in the composing room and are immediately availablewhen trouble arises, the electricians are headquartered three floorsbelow the composing room, are on call everywhere in the plant,and that in the past delays were occasioned because electricianswere preoccupied with other maintenance duties.The evidence,however, establishes a record of efficient service by the electriciansin the composing room, particularly with respect to a low "downtime" of equipment due to malfunctioning of electrical maintenance.Moreover, it is also established that in some instances electricalrepairs and maintenance had to wait for the former maintenance13We note that although the work was not actually assigned to unit electricians andwas performed by maintenance Foreman Betts himself, it is clear that the maintenanceelectricians were capable of performing such maintenance 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDforeman because of the lack of adequate electrical skills by themachinists.We therefore find that the factor of efficiency doesnot favor the ITU.E. Conclusions as to the merits of the disputeOn the basis of the record as a whole, and on appraisal of allthe relevant considerations,we conclude that the maintenanceelectricians are entitled to the work in dispute.Such factors asthe Employer's past practice, the Board's certification, the collective-bargaining agreements, and the unquestioned superior skills andexperience of the electricians demonstrate the superior claim of theIBEW. Accordingly, we shall determine the jurisdictional disputeby awarding the disputed work to the Employer's maintenanceelectricianswho are represented by the IBEW, but not to that Unionor its members.Our present determination is limited to the partic-ular controversy which gave rise to this proceeding.DETERMINATION OF DISPUTEUpon the basis of the foregoing findings of fact, and upon theentire record in this case, the Board makes the following determina-tion of dispute pursuant to Section 10(k) of the National LaborRelations Act :Maintenance electricians represented by LocalUnion 124 ofthe International Brotherhood of ElectricalWorkers, AFL-CIO,are entitled to perform the work of electrical maintenance andrepair on the Autosetter and Linofilm equipment as well as allother electrical and electronic equipment at present in the composingroom of The Kansas City Star Company, Kansas City, Missouri.United Mine Workers of America; District 12, United Mine Work-ers of America;and Local1148,UnitedMine Workers ofAmerica,andPeabody Coal Company,and District 1, Progres-siveMine Workers of America,and Armin D. Reinhardt, andLocal 520, International Union of Operating Engineering, AFL-CIO, and Local 50, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.CaseNo. 14-CD-184.March 1, 1965DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the NationalLabor Relations Act, as amended, following a. charge filed onOctober 12, 1964, by District 1, Progressive MineWorkers of151 NLRB No. 47.